DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed 12/17/2020. Claims 21-40 are pending and have been considered below.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1+2,13+14 of U.S. Patent No. 10,806,389. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21is broader in every aspect than claim 1+2 of the US patent 10,806,389. That is, claim 21 is anticipated by claim 1,2 of the patent.
The instant application claim 32 is generic to all that is recited in claim 13+14 of the US patent 10,806,389 except acceleration sensor, however it would have been obvious to a 

Present application claims
US patent 10,806,389 claims
21:
An electronic device comprising: 
an acceleration sensor: 
a biometric sensor, and 
at least one processor operatively connected to the acceleration sensor and the biometric sensor, wherein the at least one processor is configured to: 
obtain motion information of the electronic device using the acceleration sensor, 
identify, based on the obtained motion information, a state of the electronic device, 
obtain at least one biometric signal measured through the biometric sensor,
identify, based on the obtained at least one biometric signal, a state of a user,

set a reference value for the first biometric signal based on a value of the obtained first biometric signal.  























32. A method of providing personalized biometric information based on a biometric signal, the method comprising: 
obtaining motion information of an electronic device using an acceleration sensor; 
identifying, based on the obtained motion information, a state of the electronic device; 
obtaining at least one biometric signal measured through a biometric sensor; 

obtaining, based on the state of the electronic device satisfying a first condition and the state of the user satisfying a second condition, a first biometric signal measured through the biometric sensor; and 
setting a reference value for the first biometric signal based on a value of the obtained first biometric signal.

a sensor module; 
a memory; and at least one processor electrically connected to the sensor module and the memory, wherein the at least one processor is configured to:
 obtain at least one biometric signal from the sensor module during a predetermined time interval, 
identify an activity state of a user based on the obtained at least one biometric signal, 
obtain a candidate reference value for each of the at least one biometric signal using a representative value for each of the at least one biometric signal obtained based on identifying the activity state of the user as a first state, wherein 
identify a specific candidate reference value satisfying a predetermined condition of the obtained candidate reference value for each of the at least one biometric signal as a first reference value for a corresponding biometric signal, and update a second reference value previously configured for the corresponding biometric signal based on the first reference value.
2. The electronic device of claim 1, wherein the sensor module comprises at least one of an acceleration sensor or a photoplethysmography (PPG) sensor, and wherein the at least one processor is further configured to: analyze a signal for motion of the electronic device obtained from the acceleration sensor, and a in case no motion of the electronic device is detected and in case the change value of the at least one biometric signal is maintained for a predetermined period of time as a result of the analysis, determine that the user is in a second state.
13. A method of providing personalized biometric information based on a biometric signal, the method comprising: 
obtaining at least one biometric signal from a sensor module during a predetermined time interval; 
identifying an activity state of a user based on the obtained at least one biometric signal; 
obtaining a candidate reference value for each of the at least one biometric signal using a representative value for each of the at least one biometric signal obtained based on 
identifying a specific candidate reference value satisfying a predetermined condition of the obtained candidate reference value for each of the at least one biometric signal as a first reference value for a corresponding biometric signal; and 
updating a second reference value previously configured for the corresponding biometric signal based on the first reference value.
14. The method of claim 13, further comprising: analyzing, if the user is in a second state after obtaining the at least one biometric signal, a signal for motion of an electronic device obtained from the sensor module, and a change value of and in case no motion of the electronic device is detected and in case the change value of the at least one biometric signal is maintained for a predetermined period of time as a result of the analysis, determining that the user is in the second state.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al. (US 2017/0035365).
Regarding claims 21 and 32:
Hasegawa discloses an electronic device (abstract; see figures) comprising: 
an acceleration sensor (figs 1-2; 20 in fig 3): 
a biometric sensor (10 in fig 3; figs 4,5), and 
at least one processor operatively connected to the acceleration sensor and the biometric sensor (fig 1-2 [system 100]; fig 3 [120,130,150]; para 130-136), wherein the at least one processor is configured to: 
obtain motion information of the electronic device using the acceleration sensor (fig 3 [wearable device’s motion sensor 20 data acquired by 140 goes to 120,130]; para 65 partially reproduced herein {body motion information acquisition unit that acquires body motion information from a body motion sensor}), 
identify, based on the obtained motion information, a state of the electronic device (para 65 [body motion of the user is smaller, is a state of device],[here body motion is the motion of the wearable device]; para 75,87,93,138 [different body motions]), 
obtain at least one biometric signal measured through the biometric sensor (para 10,57,58 [biological and heart rate info]; [10 and 110] in fig 3; para 137,138),
identify, based on the obtained at least one biometric signal, a state of a user (para 10-11 [heart rate info corresponding to states of user]; para 15,16,85,93),
obtain, based on the state of the electronic device satisfying a first condition and the state of the user satisfying a second condition, a first biometric signal measured 
set a reference value for the first biometric signal based on a value of the obtained first biometric signal (figure 15,21; para 57,129;  para 75 [min heart rate as basal heart rate] here basal is reference value; and see throughout disclosure). 
Regarding claims 22 and 33:
Hasegawa discloses all of the subject matter as above and analyze the motion information of the electronic device obtained using the acceleration sensor (20, 140 in fig 3; para 134,154,192), and a change value of the at least one biometric signal obtained using the biometric sensor (para 98 [changes in heart rate info]; para 166), determine, based on no motion of the electronic device being detected, that the state of the electronic device satisfies the first condition (para 126 [non-body motion, rest state]; para 221-225), and determine, based on the change value of the at least one biometric signal does not exceeding a predetermined value and the state in which the change value of the at least one biometric signal does not exceed the predetermined value being maintained for a predetermined period of time, that the state of the user satisfies the second condition (para 69 { minimum heart rate by performing moving average processing on the heart rate information acquired in a given minimum heart rate measurement period}; para 75,97,103; and throughout). 
Regarding claims 23 and 34:
Hasegawa discloses all of the subject matter as above and store, based on the state of the electronic device satisfying the first condition and the state of the user 
Regarding claims 24 and 35:
Hasegawa discloses all of the subject matter as above and set, based on the value of the obtained first biometric signal satisfying a predetermined condition, the value of the obtained first biometric signal as the reference value for the first biometric signal, and update a reference value previously configured for the first biometric signal based on the set reference value (para 59-60; para77; para 151 [updated basal heart rate]). 
Regarding claims 25 and 36:
Hasegawa discloses all of the subject matter as above and produce a histogram for the first biometric signal based on the first biometric signal (para 71; figs 9,10,30-33; para 154-155; and throughout).  
Regarding claims 26:
Hasegawa discloses all of the subject matter as above and wherein the predetermined condition comprises at least one of the histogram or external information (para 154, 155 [min heart rate based on histogram of moving average values], and throughout). 
Regarding claims 27 and 38:
Hasegawa discloses all of the subject matter as above and a wireless communication circuit (220 fig 3; para 140), wherein the at least one processor is further configured to receive the external information through the wireless communication circuit, and wherein the external information includes demographic information or race (para 182 [personal data as age]; para 232,234 [ages and sexes of users]; para 254 [personal input/output via communication]). 
Regarding claims 28 and 39:
Hasegawa discloses all of the subject matter as above and determine whether the value of the obtained first biometric signal is included within a specific range of at least one of the histogram or the external information, and set, based on that the value of the obtained first biometric signal is included within the specific range, the value of the obtained first biometric signal as the reference value for the first biometric signal (para 71 [histogram representing values, and set as min heart rate]; para 155-158 [updated histogram], and see throughout).  
Regarding claims 29:
Hasegawa discloses all of the subject matter as above and the histogram for the first biometric signal includes a histogram of accumulated data for the first biometric signal obtained for a predetermined period of time (para 155-158 [moving avg histogaram, and data for predetermined period accumulated and stored]; para 194,205). 
Regarding claims 30:
Hasegawa discloses all of the subject matter as above and compare the value of the obtained first biometric signal with the updated reference value, and provide information related to a biometric state of the user determined based on a comparison result (para 87,90 [comparison between heart rates]; para 174,181, and throughout).  
Regarding claims 31:
or a sound (para 139 [alarm]; para 245-252 [graphic display of information]; and throughout). 
Regarding claims 37:
Hasegawa discloses all of the subject matter as above and the histogram for the first biometric signal includes a histogram of accumulated data for the first biometric signal obtained for a predetermined period of time (para 155-158 [moving avg histogram, and data for predetermined period accumulated and stored]; para 194,205), and wherein the predetermined condition comprises at least one of the histogram or external information (para 154, 155 [min heart rate based on histogram of moving average values], and throughout). 
Regarding claims 40:
Hasegawa discloses all of the subject matter as above and updating a reference value previously configured for the first biometric signal based on the set reference value (para 59-60,77; para 151 [updated basal heart rate]); comparing the value of the obtained first biometric signal with the updated reference value; and providing information related to a biometric state of the user determined based on a comparison result (para 87,90 [comparison between heart rates]; para 174,181, and throughout).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. (US 2016/0367138) discloses system and method for measuring biometric information.
Devine et al. (US 2019/0370448) discloses system and method for implementing biometric authentication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631